DETAILED ACTION

Status of Claims and Application 
Claims 1-3, 8-14, 16-26 and 32-34 are pending.
Claims 1-3, 8-14, 16-25 and 32-34 are under consideration.
Claim 26 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 10, 13-14, 16-18, 22-25 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, The manufacture of soft, surface mould, ripened cheese in France with particular reference to Camembert Journal of the Society of Dairy Technology, Val. 34, No. 4, October 1981 131 (SHAW). 

SHAW teaches a method for production of cheese of a soft-cheese type, milk (pg. 131, first paragraph) comprising: (a) adding to milk a slow acidifying bacterial culture and a fast acidifying bacterial culture in the form of step 1 of the Industrial Method on pg. 133.  It is taught that pasteurized milk is used for manufacture, the acidification resulting from a mixed strain starter.  At page 131, right SHAW teaches the “essential” points of this preservation technique are the lowering of pH and water activity. Additionally, SHAW teaches (pg. 133, left column, second full paragraph), the reduction of the pH is achieved by a controlled  lactic  fermentation.  In step 1 of the industrial process, SHAW teaches the use of a mixed culture. Mixed homofermentative and heterofermentative cultures are used, including Streptococcus lactis, Streptococcrts cremoris. Streptococcus diacetylactis, and Leuconostoc citrovorum strains.  It would have been obvious that two different strains would have different acidification rates.  Indeed, SHAW notes that when making cheese in the traditional method the acidification results from the natural lactic bacterial flora. In some cases  where this  limit  the rate of acidity  development a mesophilic mixed strain bacterial starter culture may be added   Thus, while SHAW does not specifically teach adding a slow culture and a fast culture, it would have been obvious to select strains allow one to control the pH of the process, as SHAW teaches that is “essential” to the control the acidification process and different types of bacteria can be used to obtain the desired rate of acidification.  
In step 2 of the Industrial method, calcium chloride and rennet are added. The milk is incubated and ready to be added to molds in steps 2-4 (see also page 133, let column). SHAW does not limit when coagulants are added so long as the proper pH is obtained. The acidification profile during the various stages of manufacture, that is, during milk ripening, coagulation, curd draining, and maturation, is of prime   importance. The rate and quantity of lactic acid production affect the degree of solubilization of calcium in milk and consequently the rheological characteristics of the coagulum; it affects the rate of whey drainage from  the curd, and the  mineral composition and final texture of the cheese. In addition to their acid-producing role,  the  lactic  bacteria are also important during the maturation stage, in which they contribute to the overall flavor characteristics. It is essential, especially when considering the mechanization of the cheese- making process,  that the acid  production  stage is  of a  predictable and consistent nature, and this  means  selecting and using lactic bacteria cultures of good quality (pg. 133, left column).  Thus, it would have been obvious to add the coagulant simultaneously or within about 15 minutes of each other, as claimed, so long as the proper pH is obtained. 
Under French law, Camembert is a  non-scalded and  non- pressed cheese. The cheeses weigh between 210 and 260 g and must have at least I10 g total solids. The fat content in dry matter is usually 45 per cent, although variants with lower and higher fat contents may be found. Thus, SHAW teaches the cheese weighs between 210 and 260 g and must have at least 110 g total solids (i.e., a dry matter content 110g/210g = 52% and 110g/260g == 42%).  This falls within the claimed range of dry matter of from 40 to 55%.   The dry matter content typically has 45% fat.  
Cheese Weight	Solids	Moisture 	Fat Content 	Non Fat Solids 	Moisture/Moisture Fat
210		110	100		49.5 (45%)	60.5		100/160.5 = 62%
260		110	150		49.5 (45%)	60.5 		150/210.5 =72%
It would have been obvious to provide a soft cheese with a 70-74% moisture on a non-fat solids basis, as SHAW teaches that the moisture content overlaps that accepted by French law. It would have been obvious to provide a cheese that is consistent with labeling and regulatory requirements. 
As to the acidification rates of the bacterium, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Moreover, at page 131, right SHAW teaches the “essential”  points of this  preservation  technique are the lowering of pH and water  activity. Additionally, SHAW teaches  (pg. 133, left column, second full paragraph), the reduction of the pH is achieved by a  controlled  lactic  fermentation.  In step 1 of the industrial process, SHAW teaches the use of a mixed culture. Mixed homofermentative and heterofermentative cultures are used, including Streptococcus lactis, Streptococcrts cremoris. Streptococcus diacetylactis, and Leuconostoc citrovorum strains.  It would have been obvious that two different strains would have different acidification rates.  Indeed,  SHAW notes that when making cheese in the traditional method the acidification results from  the natural lactic  bacterial  flora. In some cases  where this  limit  the rate of acidity  development a mesophilic mixed strain bacterial starter culture may be added   Thus, while SHAW does not specifically teach adding a slow culture and a fast culture, it would have been obvious to select strains allow one to control the pH of the process, as SHAW teaches that is “essential” to the control the acidification process and different types of bacteria can be used to obtain the desired rate of acidification.  



Claim 2 recites the step of producing a cheese of a soft-cheese type with the milk comprises one or more step selected from:
(d) adjusting the pH of the milk;
(e) permitting the milk to coagulate to obtain a curd and a whey fraction;
(f) cutting a curd fraction formed from the milk;
(g) draining a composition formed from the milk;
(h) molding a composition formed from the milk;
(i) further draining a composition formed from the milk;
(j) salting a coagulated composition formed from the milk;
(k) coating a cheese formed from the milk with a microbial culture; and
(1) ripening a cheese formed from the milk.
SHAW teaches that the cheese can be produced by an industrial method (see pages 133-134).  SHAW teaches 
(d) adjusting the pH of the milk (Industrial Method, Step 3);
(e) permitting the milk to coagulate to obtain a curd and a whey fraction (Industrial Method, Steps 4 and 5);
(f) cutting a curd fraction formed from the milk (Industrial Method, Step 6).  
(g) draining a composition formed from the milk (Industrial Method, Step 6 by extracting/draining whey);
(h) molding a composition formed from the milk (Industrial Method, Steps 6 and 7) ;
(i) further draining a composition formed from the milk (Industrial Method, Step 7);;
(j) salting a coagulated composition formed from the milk(Industrial Method, Step 8) ;
(k) coating a cheese formed from the milk with a microbial culture( See pg. 134, left column teaching the coating of the cheese with P. candidum); and
(1) ripening a cheese formed from the milk (Industrial Method, Step 9).

Claim 3 recites  one or both of the slow acidifying bacterial culture and the fast acidifying bacterial culture is a culture of lactic acid bacteria.
SHAW teaches a method for production of cheese of a soft-cheese type , milk (pg. 131, first paragraph) comprising: (a) adding to milk a slow acidifying bacterial culture and a fast acidifying bacterial culture in the form of step 1 of the Industrial Method on pg. 133.  It is taught that pasteurized milk is used for manufacture, the acidification resulting from  the natural lactic  bacterial  flora. In some cases  where this  limits  the rate of acidity  development a mesophilic mixed strain bacterial starter culture may be added.  Thus, while SHAW does to specifically teach adding a slow culture and a fast culture it would have been obvious to do so as SHAW teaches adding the mesophilic mixed strain bacterial culture to accelerate the fermentation.   

Claim 8 recites one or both of the slow acidifying bacterial culture and the fast acidifying bacterial culture is a culture of one or more strains are selected from Streptococcus spp. and mutants or variants thereof.
SHAW teaches that Streptococcus spp. and mutants or variants thereof are used in step 1 of the Industrial process (pg. 133). 

Claim 10 recites the one or more coagulants is a blend of two or more coagulants.
SHAW teaches that rennet and calcium chloride are used together (see pg. 133, steps 1 and 4 of Industrial method; pg. 133, left column, second full paragraph). 

Claim 13 recites the one or more coagulants is added from 0 to 20 minutes after step (a).
In step 2 of the Industrial method, calcium chloride and rennet are added. The milk is incubated and ready to be added to molds in steps 2-4 (see also page 133, let column). SHAW does not limit when coagulants are added so long as the proper pH is obtained. The acidification profile during the various stages of manufacture, that is, during milk ripening,  coagulation, curd draining, and maturation, is of prime   importance. The rate and quantity of lactic  acid production affect the  degree of solubilization of calcium in milk and consequently the rheological  characteristics of the coagulum; it affects the rate of whey drainage  from  the curd, and the  mineral composition and final texture of the cheese. In addition to their  acid-producing  role,  the  lactic  bacteria are also important during the maturation stage, in which they contribute to the overall flavor characteristics. It is essential, especially when considering the  mechanization of the cheese- making  process,  that the acid  production  stage is  of a  predictable and consistent nature, and this  means  selecting and using lactic bacteria cultures of good quality (pg. 133, left column).  Thus, it would have been obvious to add the coagulant simultaneously or within about 15 minutes of each other, as claimed, so long as the proper pH is obtained. 

Claim 14 recites the cheese is  a surface ripened cheese.
SHAW teaches coating a cheese formed from the milk with a microbial culture( See pg. 134, left column teaching the coating of the cheese with P. candidum);

Claim 16 recites the fat content in the cheese is from 25% to 35% on a dry matter basis.
SHAW teaches that fat content in the cheese is typically 45% but that variants with lower and higher amounts can be found.  Specifically, fat is often standardized to 3.5 per cent in milk, and on average between 7,500 and 8,500 liters of milk are required to produce one ton of cheese (cf, Cheddar manufacture, where, on average, 10,921 liters of milk are required to produce one ton) (pg. 132, right column, third full paragraph).  Thus, it would have been obvious to use higher or smaller amounts can be controlled based on the type of milk used. 

Claim 17 recites the salt level in the cheese is from 0.5% to 2% and the fat content in the cheese is from 25% to 35% on a dry matter basis.
Salt can be used in amounts of 1.5 to 1.8% (see step 8 of Industrial method)
SHAW teaches that fat content in the cheese is typically 45% but that variants with lower and higher amounts can be found.  Specifically, fat is often standardized to 3.5 per cent in milk, and on average between 7,500 and 8,500 liters of milk are required to produce one ton of cheese (cf, Cheddar manufacture, where, on average, 10,921 liters of milk are required to produce one ton) (pg. 132, right column, third full paragraph).  Thus, it would have been obvious to use higher or smaller amounts can be controlled based on the type of milk used. 


Claim 18 recites the dry matter content of the cheese is from 40% to 50%.
Under  French law, Camembert is  a  non-scalded and  non- pressed cheese. The cheeses weigh between 210 and 260 g and must have at least I10 g total solids. The fat content in dry matter is usually 45 per cent,  although  variants with lower and higher fat  contents may be found. Thus, SHAW teaches the cheese weighs between 210 and 260 g and must have at least 110 g total solids  (i.e., a dry matter content 110g/210g = 52% and 110g/260g == 42%) .  This falls within the claimed range of dry matter of from 40 to 55%.   The dry matter content typically has 45% fat.  

Claim 22 recites the pH of the milk drops by at least 1.5 within 3 hours after performing step (a) and step (b).
As to claim 22, ,  applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Moreover, at page 131, right SHAW teaches the “essential”  points of this  preservation  technique are the lowering of pH and water  activity. Additionally, SHAW teaches  (pg. 133, left column, second full paragraph), the reduction of the pH is achieved by a  controlled  lactic  fermentation.  In step 1 of the industrial process, SHAW teaches the use of a mixed culture. Mixed homofermentative and heterofermentative cultures are used, including Streptococcus lactis, Streptococcrts cremoris. Streptococcus diacetylactis, and Leuconostoc citrovorum strains.  It would have been obvious that two different strains would have different acidification rates.  Indeed,  SHAW notes that when making cheese in the traditional method the acidification results from  the natural lactic  bacterial  flora. In some cases  where this  limit  the rate of acidity  development a mesophilic mixed strain bacterial starter culture may be added   Thus, while SHAW does not specifically teach adding a slow culture and a fast culture, it would have been obvious to select strains allow one to control the pH of the process, as SHAW teaches that is “essential” to the control the acidification process and different types of bacteria can be used to obtain the desired rate of acidification.  


Claim 23 recites the milk prior to step (a) is free or substantially free of microbial cultures.
The milk is pasteurized in step 1 of the Industrial method on pg. 133. This would eliminate unwanted microbial cultures.

Claim 24 recites the milk has not been subject to warm maturation prior to step (a).
In step of the Industrial step on pg. 133,  pre-maturation is optional. 

Claim 25 recites the milk is cow’s milk.
Cow’s milk is used (pg. 131, right column, first full paragraph). 

Claim 32 recites the cheese is a Brie cheese.
SHAW also teaches that these principles can be used in Brie (pg. 132, right column). 

Claim 33 recites the cheese is a Camembert cheese.
SHAW teaches the production of camembert (see page 131, Table 1). 

Claims 9, 11-12, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAW as applied to claims  1-3, 8, 10, 13-14, 16-18, 22-25 and 32-33, and further in view of United States Patent Application Publication 20110008492 (BROE). 
Claim 9 recites the one or more coagulants includes one or more chymosins.
Claim 11 recites the one or more coagulants includes a blend of a bovine derived chymosin and a camel derived chymosin.
Claim 12 recites the one or more coagulants exhibit a clotting activity to proteolytical activity (C/P) ratio which is at least three times higher than the C/P ratio of bovine derived chymosins.
Claim 19 recites one or more of (i) one or more of the bacterial cultures and/or and (ii) one or more of the coagulants is added as a concentrated liquid solution.
Claim 21 recites the one or more coagulants is added to a final concentration of 1000 to 10000 IMCU per 100 liters milk.
SHAW is silent as to the use chymosin. 
BROE teaches that coagulated milk may be drained of the liquid portion (called whey) for obtaining a curd, and therefore the present invention also relates to a method for producing a curd, comprising contacting bovine milk with a chymosin enzyme having an amino acid sequence identical or substantially identical to the amino acid sequence of chymosin (EC 3.4.23.4) from an animal of the suborder Tylopoda (e.g.., camels). 
In [0024], camel chymosin is used at a concentration below 930 IMCU. However, other concentrations may be used, dependent on the desired curd strength/firmness, the milk used, and the temperature. Thus, it would have been obvious to vary the amount concentrate based on the desired curd/strength firmness. Thus, concentrated amounts are taught.  Indeed, for instance, if a more firm curd is desired, the range may be 850 to 1000 IMCU x L/minutes, or if a lesser firm curd is desired, the range may be 800 to 900 IMCU x L/minutes, or even lower. 
In Example 2, cheeses were made from pasteurized (72oC), standardized cows' milk and acidified with Chr. Hansen's starter R604. Control cheeses were coagulated using liquid chymosin (CHY-MAX TM).  
It would have been obvious to use a liquid concentrate and it in the amounts claimed, as BROE teaches that these amounts can be varied based on the desired curd/strength firmness.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAW as applied to claims  1-3, 8, 10, 13-14, 16-18, 22-25 and 32-33, and further in view of United States Patent No. 4,115,199 (PORUBCAN). 
Claim 20 recites one or more of (1) one or more of the bacterial cultures and/or and (ii) one or more of the coagulants is added as a Direct Vat Set (DVS) formulation. 
SHAW is silent as to using a direct vat formulation. 
However, PORUBCAN teaches that concentrated bacterial cultures can be used for direct inoculation of fermentation mediums. This provides for a more efficient process with less chance of contamination (col. 1, lines 10-25). 
Thus, it would have been obvious to use a direct vat culture in SHAW, as this provides for a more efficient process and results in less chance of contamination. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAW as applied to claims  1-3, 8, 10, 13-14, 16-18, 22-25 and 32-33, and further in view of Babel, The Role of Fungi in Cheese Ripening, Economic Botany 7, 27-42, 1953 (BABEL). 
Claim 34 recites the cheese is a Roquefort cheese.
SHAW is silent as to this type of cheese. 
However, BABEL teaches that fungi are important in the manufacture of two types of cheese—blue-veined cheeses, and Camembert and Brie. Among the former are Roquefort, Gorgonzola and Stilton, dependent on the mold Penicillium roqueforti and the bacterium Streptococcus lactis. Camembert and Brie require Penicillium camemberti and lactic acid- producing streptococci; the mold Oospora lactis and the organism Bacterium linens may also play roles in their manufacture (abstract). 
It would have been obvious to substitute the bacterium of SHAW with the microorganisms of BABEL to make Roquefort cheese, as BABEL teaches that the different  microorganisms can be used to produce cheeses with different flavor profiles such as Roquefort. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 7/25/2022 have been considered but are not persuasive. 
The applicant argues that Shaw does not teach or suggest such method using such a combination of a slow acidifying bacterial culture and a fast acidifying bacterial culture. 
However, while SHAW may not us the same terminology for the bacteria or rely on the same properties to measure acidification as applicant, SHAW does teach the bacterium AND acknowledge the importance of controlling acidification rates. 
 In step 1 of the industrial process, SHAW teaches the use of a mixed culture. Mixed homofermentative and heterofermentative cultures are used, including Streptococcus lactis, Streptococcrts cremoris. Streptococcus diacetylactis, and Leuconostoc citrovorum strains. 

    PNG
    media_image1.png
    321
    344
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    338
    media_image2.png
    Greyscale


As to the acidification rates of the bacterium, at page 131, right SHAW teaches the “essential”  points of this  preservation  technique are the lowering of pH and water  activity. Additionally, SHAW teaches  (pg. 133, left column, second full paragraph), the reduction of the pH is achieved by a  controlled  lactic  fermentation.  
Thus, SHAW acknowledges the importance of controlling the pH.  Though SHAW does not measure acidicaiton in the same way as claimed does not change the fact that SHAW teaches it is still critical to control acidification and uses the same bacterium which also lower the ph by secreting lactic acid. 
Indeed, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799